Filed pursuant to Rule 433 Registration No. 333-177949 CUSIP #:63743HEC2 NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION Medium-Term Notes, Series C With Maturities of Nine Months or More from Date of Issue Floating Rate Notes Issuer: National Rural Utilities Cooperative Finance Corporation Issue Ratings: A2 / A (Moody’s / S&P) Principal Amount: Security Type: Senior Unsecured Issue Price: 100% of Principal Amount Trade Date: 4/2/2012 Original Issue Date: 4/5/2012 Maturity Date: 4/4/2014 Initial Interest Rate: Determined as if the Original Issue Date was an Interest Reset Date Base Rate: USD 3-month LIBOR Spread: Plus 25.0 basis points Index Maturity: 3-month Interest Payment Dates: July 4, 2012, October 4, 2012, January 4, 2013, April 4, 2013, July 4, 2013, October 4, 2013, January 4, 2014 and the Maturity Date Interest Reset Dates: July 4, 2012, October 4, 2012, January 4, 2013, April 4, 2013, July 4, 2013, October 4, 2013, and January 4, 2014 Redemption Date: None Agent's Discount or Commision: 0.10% Agent(s): RBC Capital Markets, LLC Capacity: Principal Form of Note: (Book-Entry or Certificated) Book-Entry Denominations: $2,000 x $1,000 Other Terms: None Note: A securities rating is not a recommendation to buy, sell, or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the U.S. Securities and Exchange Commission (SEC) for this offering. Before you invest, you should read the prospectus for this offering in that registration statement, and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering. You may get these documents for free by searching the SEC online database (EDGAR®) at www.sec.gov. Alternatively, you may obtain a copy of the prospectus from RBC Capital Markets, LLC by calling toll-free at 1-866-375-6829.
